DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s amendment of claims and cancellation of claims 1-13 in “Claims - 03/31/2022” is acknowledged.  This office action considers claims 14-24 for further prosecution.
Reasons for Allowance
Claims 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 14: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for producing a nanocrystalline, gas-sensitive layer structure on a substrate comprising, inter alia: “the doping material is selected such that the doping material is diffused into the base material, subsequently disperses in the base material almost completely, provides limits for recrystallization of the base material”, as recited in Claim 14. 
The closest prior art of references (US 20190317036 A1, of record, to Sankarraj; Anand et al., US 20120313055 A1, of record, to Yukinobu; Masaya et al., and US 20050033093 A1, of record; to Teshigahara, Isao et al.,) in combination with per MPEP 2144.05, I substantially disclose the limitations as cited in “Non-Final Rejection - 03/10/2022” with the exception of the limitations described in the preceding paragraph.
Claims 16-24 are allowed as those inherit the allowable subject matter from claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 10, 2022